UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-20392
                           Summary Calendar
                          __________________



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                versus

     EULALIO MARTINEZ,

                                         Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
                         (CR-94-H-0268)
         ______________________________________________

                         February 1, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eulalio Martinez appeals his conviction and sentence for

possession with intent to distribute cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(A).       He argues that the district

court erred in denying his motion to suppress evidence seized from

a truck he was driving and in denying him a Sentencing Guidelines

offense level reduction for acceptance of responsibility.         We

affirm both the conviction and sentence for the following reasons:


*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
     1.   The district court correctly denied Martinez's motion to

suppress complaining of the search of the pickup truck.      Martinez

abandoned the truck and had no reasonable expectation of privacy

with respect to such automobile.       See United States v. Barlow, 17
F.3d 85, 88 (5th Cir. 1994); United States v. Edwards, 441 F.2d
749, 751 (5th Cir. 1971).

     2.   Martinez has failed to demonstrate that the district

court clearly erred in denying his request for a reduction based on

his acceptance of responsibility.       Martinez did not plead guilty

and failed to cooperate with the probation officer with respect to

his involvement in the offense. Moreover, the complete information

he contends was provided to the Government was the same information

that he challenged at the suppression hearing.




                                   2